*1227OPINION.
Lansdon:
The petitioner claims a deduction of $6,000 from gross income for the taxable year as a loss sustained in the involuntary demolition of a certain building acquired by him in August, 1921. The property, both land and building, was acquired in August, 1921, at the cost of $16,000 cash. There was no testimony as to that portion of the contract price representing the cost of the building alone at the date of acquisition in August, 1921. In view of the evidence adduced at the trial, it would be impossible to classify the reconstruction of the building as ordinary and necessary repairs. In the event that some of the work could be so classified, there has been no evidence introduced as to the extent thereof or the basis of its differentiation from capital expenditures.
The petitioner seems to have based his claim for the deduction of $6,000 from gross income of 1921 on the ground of a loss, or as he terms it, a loss of useful value occasioned by the involuntary demolition of a substantial part of a rental building owned by him. In support of this claim he called to the stand an experienced architect who testified that during the reconstruction of the premises there were destroyed about $6,000 of material and labor entering into the original building, due to changes in local building ordinances and the nonuse of old material. The architect testified that he so advised the petitioner at the time. On cross examination, however, the same witness stated that he did not know when the old building was constructed, or when the labor went into such building, or the cost of such labor.
*1228The basis of the deduction claimed by the petitioner, if allowable, would of necessity be the remaining unextinguished and unrecovered cost to him of the building itself at the time of such demolition. Notwithstanding that the property was acquired in August, 1921, and the rebuilding occurred shortly thereafter, there was no attempt to segregate the purchase price of $16,000 as between the real estate and the building. It is apparent therefore that at least one of the fundamental factors upon which the deductible loss resulting from the demolition of business property must be determined has not been proven. Even if we accept the testimony of the architect as true, such testimony would form no proper basis for the deduction claimed. Under these circumstances, the Board can not do otherwise than approve the determination of the deficiency as found by the respondent.

Judgment will be entered for the respondent.

Considered by SteRnhagen, GeeeN, and Arundell.